Appeal from D. C. N. D. Fla. Judgment vacated and case remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would vacate the judgment and remand case to determine whether after a delay of over three years the case is moot. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would vacate the judgment and remand case for further proceedings not inconsistent with his dissent in Paris Adult Theatre I v. Slaton, ante, p. 73. See Miller v. California, ante, p. 47.